Name: Council Directive 81/7/EEC of 1 January 1981 amending, in view of the accession of the Hellenic Republic, Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: trade;  agricultural policy;  agricultural activity
 Date Published: 1981-01-16

 Avis juridique important|31981L0007Council Directive 81/7/EEC of 1 January 1981 amending, in view of the accession of the Hellenic Republic, Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 014 , 16/01/1981 P. 0023 - 0026 Spanish special edition: Chapter 03 Volume 21 P. 0019 Portuguese special edition Chapter 03 Volume 21 P. 0019 *****COUNCIL DIRECTIVE of 1 January 1981 amending, in view of the accession of the Hellenic Republic, Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (81/7/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 146 thereof, Having regard to the proposal from the Commission, Whereas Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as amended by Directives 80/392/EEC and 80/393/EEC (2), should, pursuant to Annex II (I) (Part 2) (D) (b) of the Act of Accession, be adapted to take account of the ecological conditions and the plant health situation which characterizes the territory of Greece and the territories of the other Member States; Whereas therefore the Community should extend its protection in respect of certain harmful organisms of general concern; Whereas moreover the protection in respect of certain other harmful organisms of concern for Greece and regions with similar ecological conditions should be extended to the Member States concerned; Whereas a transitional period seems appropriate in order to enable the Hellenic Republic to take all the steps which are necessary to comply with Directive 77/93/EEC, and to maintain the relations in respect of plant health which exist between this Member State and the other Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 Council Directive 77/93/EEC is hereby amended as follows: 1. In Article 20, the following paragraph shall be added: '4. The Hellenic Republic shall bring into force the laws, regulations and administrative provisions necessary to comply (a) with the restrictions laid down in Article 11 (3), on 1 January 1985; (b) with the other provisions of this Directive, on 1 January 1983. The other Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with the provisions of this Directive in respect of the Hellenic Republic on the same dates.' 2. Annex I is hereby amended as follows: (a) in (A) (a), the following item shall be inserted: '4a. Helicoverpa armigera Huebner [= Heliothis zea Pod.]'; (b) in (B) (a) (1) to (9), (11) and (13) to (15), the word 'Greece' shall be added in the right-hand column; (c) in (B) (b), the word 'Greece' shall be added in the right-hand column; (d) in (B) (c) (1) to (5), the word 'Greece' shall be added in the right-hand column; (e) in (B) (c), the following item shall be inserted: 1.2 // '5a. Phymatotrichum omnivorum (Shear.) Dugg. // Greece'; (f) in (B) (d), the word 'Greece' shall be added in the right-hand column. 3. Annex II is hereby amended as follows: (a) in A (b), the following items shall be inserted: 1.2 // '8a. Xanthomonas fragariae Kennedy and King // Plant of Fragaria (Tourn.) L., intended for planting, other than seeds // 8b. Xanthomonas campestris pv pruni (E.F. Smith) Dye // Plants of Prunus L., intended for planting, other than seeds'; (b) in A (d), the following item shall be inserted: 1.2.3 // '01. Beet curly top virus // Plants of Beta spp., intended for planting other than seeds'; (c) in B (a), the following items shall be inserted: 1.2.3 // '01. Aleurothrixus floccosus (Mask) // Plants of Citrus L., intended for planting, other than seeds // Greece, Italy // 02. Athonomus grandis Boh. // Plants of cotton (Gossypium sp.), other than seeds // Greece'; (d) in B (a), item (5) shall be deleted; (e) in B (a), the following items shall be inserted: 1.2.3 // '10a. Leucaspis japonica CKLL // Plants of Citrus L., Malus Mill. and Pyrus L., intended for planting, other than seeds // France, Greece, Italy // '12. Unaspis yanonensis Kuw // Plants of Citrus L., intended for planting, other than seeds // France, Greece, Italy'; (f) in B (b), the figure '1.' shall be added before the word 'Corynebacterium' and the word 'Greece' shall be added in the right-hand column; (g) in B (b), the following item shall be added: 1.2.3 // '2. Pseudomonas glycinea // Seeds of soya bean (Glycine max. L. Merril) for planting // Greece'; (h) in B (c) (1), the words 'intended for planting and fruit including any or all of the outer pericarp' shall be added in the second column and the word 'Greece' shall be added in the third column; (i) in B (c) (2) to (6), the word 'Greece' shall be added in the third column; (j) in B (c), the following item shall be added: 1.2.3 // '4a. Glomerella gossypii // Seeds of cotton (Gossypium sp.) for planting // Greece'. 4. Annex IV is hereby amended as follows: (a) in A (16), left-hand column, the words: 'Xanthomonas fragariae Kennedy and King (Annex II (A) (b) (8a)' shall be inserted in the first indent '- on Fragaria (Tourn.) L.', and the words: 'Xanthomonas campestris p.v. pruni (E.F. Smith) Dye (Annex II (A) (b) (8b)' shall be inserted in the second indent '- on Prunus L.'; (b) in A, the following items shall be inserted: 1.2 // '28a. Plants of Chrysanthemum, Dianthus, and Pelargonium, other than seeds and cut flowers // Official statement: (a) that no symptoms of Epichoristodes acerbella, Helicoverpa armigera, Spodoptera littoralis (Boisd.) or Spodoptera litura (F.) have been observed at the place of production since the beginning of the last complete cycle of vegetation, or (b) that the plants have undergone appropriate treatment to protect them from the said organisms. // 36a. Plants of Beta spp., intended for planting, other than seeds // Official statement, that no symptoms of Beet curly top virus have been observed at the place of production since the beginning of the last complete cycle of vegetation'; (c) in B (2) and (8), the word 'Greece' shall be added in the third column; (d) in B, item (15) shall be deleted; (e) in B, the following items shall be added: 1.2.3 // '17. Seeds of soya bean (Glycine max. L. Merril) for planting // Official statement, that no symptoms of Pseudomonas glycinea have been observed at the place of production since the beginning of the last complete cycle of vegetation // Greece // 18. Seeds of cotton (Gossypium sp.) for planting // Official statement, - that the seed has been acid de-linted, or // Greece'. // // - that no symptoms of Glomerella gossypii have been observed at the place of production since the beginning of the last complete cycle of vegetation, and that a representative sample has been tested and has been found free from Glomerella gossypii in those tests. // Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with: - Article 1 point 1 with effect from 1 January 1981; - Article 1 point 2 (a), point 3 (a) and (b), point 4 (a) and (b) on 1 January 1983; - the other provisions of this Directive as from 1 January 1983 where the protected Member States so request. Article 3 This Directive is addressed to the Member States. Done at Brussels, 1 January 1981. For the Council The President D. F. VAN DER MEI (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 100, 17. 4. 1980, pp. 32 and 35.